Citation Nr: 0926115	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for shin splints, also 
claimed as bilateral chronic compartment syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1976 and from May 1984 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for shin splints, also 
claimed as bilateral chronic compartment syndrome.  The 
Veteran testified before the Board in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

The service treatment records show that he was diagnosed with 
and treated for bilateral shin splints in September 1988 and 
December 1991.  VA examinations dated in December 2004 and 
October 2006 show no objective evidence of shin splints or 
bilateral compartment syndrome.  However, VA treatment 
records dated from July 2006 to August 2006 indicate that he 
received treatment for complaints of bilateral lower 
extremity pain and weakness.  Additionally, the Veteran 
testified in June 2009 that since he was diagnosed with 
chronic compartment syndrome in service he had continuously 
suffered from pain and swelling in the shins and numbness of 
the feet.  He reported that he was unable to walk long 
distances without experiencing these symptoms and stated that 
he had to limit all forms of impact exercise.  He asserted 
that he currently suffered from pain and numbness in the 
shins and feet with any extended activity.  Although there is 
no objective medical evidence of shin splints or bilateral 
compartment syndrome, the Board finds that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran is 
competent to report his current complaints of bilateral lower 
extremity pain and weakness.  The Board finds credible the 
Veteran's testimony regarding the current symptoms that he 
experienced in his bilateral lower extremities.  It is 
unclear whether his pain and numbness in the bilateral lower 
extremities is related to the treatment for shin splints 
during his period of service.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  As such, the Board finds that an examination and 
opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
bilateral lower extremity pain and 
numbness and his period of active 
service.  The claims folder should be 
made available and reviewed by the 
examiner, who must opine as to whether 
it is at least as likely as not that 
the Veteran's shin pain and foot 
numbness is related to his treatment 
for shin splints in September 1988 and 
December 1991, or to any other 
incidents of service.  If necessary, 
the examiner should reconcile the 
opinion with the other medical opinions 
of record.  In offering this 
assessment, the examiner must 
specifically acknowledge and discuss 
the Veteran's report of a continuity of 
symptomatology since service.  The 
rationale for all opinions expressed 
should be set forth in a legible 
report.

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

